Citation Nr: 0638500	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral wrist 
condition, classified as carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.

This matter initial came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

A hearing was held at the RO in November 1998, before the 
undersigned Veterans Law Judge of the Board.  A transcript of 
this hearing is associated with the claims folder.

In April 2004, the Board held that new and material evidence 
had been received to reopen a claim for service connection 
for a bilateral wrist condition classified as carpal tunnel 
syndrome.  It reopened the claim but denied the claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2005, the parties submitted a joint motion 
requesting that the Court leave undisturbed the portion of 
the Board's decision which determined that the veteran had 
submitted new and material evidence to reopen, but requesting 
that the part of the Board's decision which denied the claim 
on the merits be vacated, and that the case be remanded to 
the Board for further development.  In March 2005, the Court 
granted the joint motion.

Thereafter, in September 2005, the Board remanded the case to 
the RO for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

Carpal tunnel syndrome was not manifest during a valid period 
of service or within one year following the veteran's 
discharge from a valid period of service, and is not 
otherwise attributable to a valid period of service.




CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by a valid period of service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in November 2002 and October 2005, subsequent to the 
initial adjudication of the claim.  While these letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, it 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, despite 
the inadequate notice provided to the appellant on these 
latter two elements, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since service connection for bilateral carpal 
tunnel syndrome is being denied, no disability rating or 
effective date will be assigned in this case, so there can be 
no possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.  

The Board also notes that VA has obtained the veteran's 
service medical records, post-service VA treatment records, 
and pertinent records from the Social Security 
Administration.  The veteran was also afforded the 
opportunity to present testimony at hearings before RO 
personnel and the Board.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

The veteran's DD Form 214s indicate that he had honorable 
service from October 1961 to October 1965.  However, he was 
also shown to have been discharged for bad conduct for the 
period of service between April 1969 to April 1988.  Service 
personnel records reflect that the veteran was declared a 
deserter in May 1969 and in June 1970.  He was convicted of 
and sentenced to a bad conduct discharge by Court Martial in 
April 1970.

Service medical records for the period of the veteran's 
honorable service from October 1961 to October 1965 yielded 
no evidence of wrist problems.  An April 1969 service 
department examination disclosed that the upper extremities 
and the neurological system were normal.  Service medical 
records from the period of other than honorable service 
reveals that the veteran was seen in January 1970 for 
complaints of no feelings in his thumbs with a notation made 
"since cuffs on wrists."  He was also seen in March 1970 
for complaints that involved his hands.  An April 1970 record 
revealed the veteran to be examined as requested by an 
officer in charge of transient personnel and he was noted to 
have been charged with unauthorized absence of 7 1/2 months.

A report of contact dated in October 1986 revealed that the 
veteran had been treated by the Navy Alcohol Treatment Center 
and apparently went back on duty, although the date of return 
was not given.

A supplementary special court martial order issued in April 
1988 affirmed the April 1970 Court Martial Order.  A November 
1990 letter to the veteran notified him that the RO had 
determined the veteran's discharge from the military on April 
29, 1988 was issued under conditions which constitute a bar 
to the payment of VA benefits.  This was based on review of 
court martial proceedings.

X-rays of the left wrist were taken in February 1989, and in 
August 1989 a diagnosis of carpal tunnel syndrome was noted.  
Hospital records documenting a hospital stay between December 
1990 and January 1991 reveal that during this stay the 
veteran was treated for psychiatric symptoms, but also 
underwent carpal tunnel release surgery on both hands during 
this stay.  A December 1990 mental health clinic note 
indicated that the veteran was status post carpal tunnel 
releases of the left and right wrists.  A June 1991 hand 
clinic record for carpal tunnel indicated that surgery for 
bilateral carpal tunnel syndrome was done in November 1990.

VA treatment records from 1995 through 2000 reflect continued 
problems with both hands and wrists.  In January 2000 he was 
treated for left wrist pain and X-rays revealed evidence of 
an old ununited fracture of the distal ulna.  The diagnosis 
included left wrist sprain with avulsion fracture distal 
ulna.  A history of carpal tunnel surgery in 1990 and 1991 
was noted.  None of the records documenting carpal tunnel 
syndrome or other hand/wrist problems suggested that the 
pathology began during the veteran's period of honorable 
service between October 1961 and October 1965.

During his hearings before a RO hearing officer in October 
1996 and the undersigned Member of the Board in November 
1998, the veteran alleged that he was on active duty in 
January 1970 and March 1970 when he was treated for bilateral 
hand problems.  He testified that his duties as a radar man 
during his honorable period of service involved repetitive 
motion of both hands.  He indicated that he last worked as a 
radar man in 1970.  He acknowledged having surgery for carpal 
tunnel around December 1990.

In an October 2001 administrative decision, the RO which 
determined that the veteran honorably completed his first 
obligated period of service, but did not honorably complete 
his six year obligated period for his first reenlistment nor 
his six year obligated period for his second reenlistment.  
This decision determined that the period of service from 
October 3, 1965 to April 29, 1988 was a bar to VA benefits.

There is of record a report of a November 2003 administrative 
decision by the RO in which the issue was the character of 
discharge determination.  Following review of the prior 
administrative decisions, it was determined that no change 
was warranted in the decision of October 2001 finding the 
veteran's period of service from October 3, 1961 to October 
2, 1965 honorable for VA purposes and finding that the period 
of service from October 3, 1965 to April 29, 1988 was 
dishonorable and a bar to all gratuitous benefits for which 
an honorable discharge was prerequisite.

Pursuant to the prior Remand, the RO obtained records from 
the Social Security Administration showing that the veteran 
sought private medical treated with complaints of wrist 
soreness and numbness of the left fourth and fifth fingers in 
April 1996.  These symptoms were noted to be consistent with 
ulnar neuropathy.   In September 1996, he asserted that his 
symptoms began in 1986.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days and manifests 
organic disease of the nervous system to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The term "veteran" means a person who served on active duty 
and who was discharged or released there from under 
conditions other than dishonorable.  A discharge or release 
from active service under conditions other than dishonorable 
is a prerequisite to entitlement to certain VA benefits other 
than insurance.  A discharge under honorable conditions is 
binding on the VA as to character of discharge.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge to reenlist is a 'conditional discharge' if it 
was issued during the Vietnam era and was prior to the date 
the person was eligible for discharge under the point or 
length of service system.  38 C.F.R. § 3.13(a)(2).  Except as 
provided in (c) of this section, the entire period of service 
under the aforementioned circumstances constitutes one period 
of service and entitlement to VA benefits is determined by 
the character of the final termination of such period of 
active service. 38 C.F.R. § 3.13(b).

However, despite the fact that a conditional discharge may 
have been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:  
(1) the person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service;  (2) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and  (3) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).


Analysis

Although the competent evidence shows carpal tunnel syndrome 
having been manifest in the mid to late 1980s, there is no 
competent evidence showing that such carpal tunnel pathology 
began during the veteran's period of recognized service from 
October 3, 1961 to October 2, 1965 or within one year 
following his discharge from that period of active service.  

The Board notes that the evidence shows that the veteran's 
service between October 3, 1965 and April 29, 1988 is not 
recognized for VA purposes.  Thus, the service medical 
records showing possible carpal tunnel pathology in early 
1970 were not generated during a recognized period of 
service.

In sum, the evidence reveals that the veteran's carpal tunnel 
pathology may have begun during a period of service found to 
not be valid for VA purposes.  Because the competent evidence 
does not reflect the veteran's carpal tunnel pathology to 
have developed during a recognized period of service, this 
evidence constitutes negative evidence and warrants denial of 
the claim for service connection.  

In reaching this decision, the Board has considered the 
various statements made by the veteran linking his current 
disability to his recognized period of active military 
service.  The Board has also fully considered the provisions 
of 38 U.S.C.A. § 1154.  The Board notes that the veteran, 
while entirely competent to report his symptoms both current 
and past, has presented no clinical evidence or medical 
opinion that would establish a link between his current 
carpal tunnel syndrome and his recognized period of active 
military service.  In the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current carpal tunnel disability to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As set forth above, the probative evidence shows that the 
veteran's current carpal tunnel syndrome was not manifest 
during service or for many years thereafter.  The veteran's 
assertion that his carpal tunnel syndrome resulted from his 
period of valid service is not supported and is not 
competent.  While he asserts that he had symptoms of carpal 
tunnel syndrome dating back to his initial period of active 
service, during treatment in 1996, he reported that he first 
noted symptoms attributable to his carpal tunnel syndrome in 
1986, more than 20 years following his period of recognized 
service.  The Board finds the veteran's statements regarding 
the onset of his carpal tunnel syndrome made during treatment 
in 1996 are more probative than statements made during his 
hearing.  The 1996 report is consistent with the 1969 service 
department examination disclosing that the upper extremities 
and the neurological system were normal.  The statements made 
during treatment in 1996 are consistent with the documented 
medical evidence and the lack of a diagnosis of carpal tunnel 
syndrome until the late 1990s.  His testimony regarding an 
onset during valid service is not credible.

Based on the foregoing, service connection is denied.  The 
preponderance of the evidence is against the claim for 
service connection for carpal tunnel syndrome.  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2006).


ORDER

Service connection for a bilateral wrist condition, 
classified as carpal tunnel syndrome, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


